Scott, C. J., and Hand, J., dissenting: The decision of .the majority is reached by holding that the city court of Chicago Heights is not, within the meaning of the statute, one of “the courts of record of the county wherein the plaintiff or complainant may reside,” although it is located in, and its territorial jurisdiction is wholly within, the county of Cook, in which appellees (plaintiffs below)' reside. No authority is cited in the brief and argument of appellant in support of this position, and we think the conclusion of the majority does violence to the plain meaning of the quoted words and to the legislative intent. The evident purpose of the legislature was to permit the plaintiff to sue in any court of record held and located within the county in which he resided, in which he could have sued had the defendant been found within the' territorial jurisdiction of that court. Consequently, the quoted words mean any court of record held and located within the county in question which has jurisdiction of the subject matter of the suit. In Simon v. Mann, 33 Minn. 413, it was held that the words “a court of record of this State,” found in section 1 of the Insolvent law of that State of the year 1881, included the circuit court of the United States in and for the district of Minnesota. In Ex parte Schollenberger, 6 Otto, 369, the Supreme Court of the United States considered a statute of the State of Pennsylvania providing for the service of process issued “by any court of the commonwealth having jurisdiction of the subject matter,” and it was held that as the circuit court of the United States for the eastern district of Pennsylvania was a court within the commonwealth it was a court of the commonwealth, within the meaning of that statute. The territorial jurisdiction of the circuit court there did not include the entire commonwealth, yet that court was determined to be a “court of the commonwealth.” It would seem to follow that the city court should be regarded as a court of record of the county although the entire county is not within the territorial jurisdiction of that court. In Ivey v. State, 112 Ga. 175, the Supreme Court of Georgia construed the enacting clause of a statute which declared that “the city court of Macon is hereby established and created with civil and criminal jurisdiction over the whole county of Bibb,” and it was there said the fair inference was “that the preposition ‘of’ was used as being synonymous with the preposition ‘in,’ and that the word ‘of’ was used to indicate that the city court should be a resident of the city and located therein.” We think these cases support our construction of the Illinois statute from which we have above quoted, and that they should be given controlling effect. Appellant, a foreign corporation, contends, however, that section 3 of chapter 110, Hurd’s Revised Statutes of 1905, if applied to city courts, is unconstitutional. Among the generally accepted doctrines in relation to foreign corporations the following are well established: The legislature may impose on them such terms and conditions as it chooses before they may enter this State at all to transact business here. Foreign corporations come into the State as a matter of grace and comity, and they may be entirely prohibited from- doing business in' the State. (Pierce v. People, 106 Ill. 11; Hazelton Boiler Co. v. Tripod Boiler Co. 142 id. 494; Walker v. City of Springfield, 94 id. 364; Cincinnati Mutual Health Assurance Co. v. Rosenthal, 55 id. 85; Rhodes v. Missouri Savings and Loan Co. 173 id. 621.) All such regulations the domestic State enforces through its police power. (Tiedeman on Limitations on the Police Power, sec. 193.) The grant of privileges and powers to a foreign corporation, without more, does not make it a domestic corporation. (Pennsylvania Railroad Co. v. St. Louis, etc. Railroad Co. 118 U. S. 290.) And, to descend to one or two particulars, it has been doubted whether a foreign corporation can sue in this State for libel, though it is well settled that such an action may be maintained by a domestic corporation. (Hahnemannian Life Ins. Co. v. Beebe, 48 Ill. 87.) The General Assembly has power to impose taxation on a foreign corporation to whatever extent it may, in its discretion, choose, as a condition upon which the corporation shall be allowed to exercise its franchises and privileges in the State. Western Union Telegraph Co. v. Lieb, 76 Ill. 172; Ducat v. City of Chicago, 48 id. 172; Ducat v. City of Chicago, 10 Wall. 410. The necessary deduction from these adjudications is that the State may discriminate against the foreign corporation, and require that, in transacting its business in this State, it submit to and comply with conditions from the burden of which domestic corporations are entirely free. We therefore conclude that the appellant should not be heard to question the constitutionality of the statute last referred to, and that the judgment of the city court of Chicago Heights should be affirmed.